510 U.S. 1084
Madsen et al.v.Women's Health Center, Inc., et al.
No. 93-880.
Supreme Court of United States.
January 21, 1994.

1
Appeal from the Sup. Ct. Fla.


2
Certiorari granted. Brief of petitioners is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, March 4, 1994. Brief of respondents is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, April 1, 1994. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, April 15, 1994. This Court's Rule 29 does not apply. Reported below: 626 So. 2d 664.